*445ORDER
PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for postconviction relief. Movant pled guilty to assault in the first degree in violation of § 565.050 RSMo 1986; possession of cocaine with intent to distribute in violation of § 195.211 RSMo (Supp.1989); burglary in the second degree in violation of § 569.170 RSMo 1986; felony stealing in violation of § 570.030 RSMo 1986; and attempted trafficking in the second degree in violation of § 195.223 RSMo (Supp.1990). Movant was sentenced to concurrent terms totalling nine years.
The motion court’s findings are not clearly erroneous, and no error of law appears. An extended opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).